Citation Nr: 0522658	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active service from September 1952 
to December 1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2001 
rating decision of the Roanoke, Virginia Regional Office (RO) 
that determined that new and material evidence had been 
received to reopen a claim for service connection for a 
gastrointestinal disorder, and denied the reopened claim.

This case was remanded for further development by the Board 
in June 2004.

As explained in the June 2004 remand, the Board found that 
new and material evidence was not required to reopen the 
veteran's claim, because the current claim was based on a new 
diagnosis.  Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).


FINDING OF FACT

Current irritable bowel syndrome had its onset in service.  


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Court has concluded, however, that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating a claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In this case, in view of the 
Board's favorable decision in this matter, further assistance 
is unnecessary to aid him in substantiating his claim.

Factual Background

The service medical records show that the veteran sought 
treatment in March 1954 for "gas on stomach" causing him to 
be unable to sleep.  An examination was reported to be 
negative.  An impression of "functional" was recorded.  On 
examination in October 1956 for separation from service, the 
abdomen and viscera were evaluated as normal and no pertinent 
defects were noted.  

The record reflects that the appellant filed a claim in 
December 1956 for a "nervous stomach disorder."  The claim 
was denied on the basis that no disability was shown by the 
evidence of record.  He attempted to reopen his claim for a 
stomach condition in January 2001

In a letter dated in May 2001, the appellant stated that from 
approximately 1960 to the mid 1980s, his family doctor 
treated him for stomach problems on several occasions and 
prescribed Maalox at bedtime and other times as needed.  He 
said that this physician died in 1986 and he did not know 
where the records were sent.  The veteran related that from 
the late 1980s to the early 1990s, he received medical 
attention from another family physician, Dr. Troxel, who had 
prescribed Chardonna.  The veteran stated that Dr. Troxel had 
retired and transferred his medical records to Dr. N. Eli 
Snelgrove who continued to prescribe Chardonna until it was 
no longer manufactured.  He related that he had subsequently 
seen other doctors in this regard.  

Private clinical records were received showing that the 
appellant presented as a new patient to N. Eli Snelgrove, 
M.D., in November 1995 who noted that the appellant had Dr. 
Troxel's records had been reviewed, that the veteran had seen 
a Dr. Kessler in the past for irritable bowel syndrome, and 
was currently prescribed Chardonna.  It was reported that he 
had used Maalox for years.  M. Jones, M.D., wrote in July and 
November 1998 that the veteran had long history of reflux 
symptoms, stomach noisiness and cramping for which he used 
Bentyl since Chardonna was no longer in production.  
Impressions included irritable bowel syndrome.  L. K. Foust, 
M.D., noted in March 1999 that the veteran had symptoms of 
midepigastric discomfort and nausea and used Maalox a great 
deal throughout the day.  Assessments included gastritis and 
irritable bowel.  Dr. Snelgrove wrote in May 2001 "[a]s you 
are aware and for the record, you developed symptoms of 
irritable bowel syndrome during your time of service in the 
Korean War.  You have been seen off and on by various doctors 
for his [sic] problem since that time.  Our earliest records 
date back to the mid 1980s when you saw Dr. Troxel and was 
treated with Belladonna."  Dr. Snelgrove went on to say that 
it was impossible for him to make a judgment at that time as 
to whether or not the veteran's irritable bowel syndrome was 
a service-related condition but that there was no reason to 
suspect that it had not existed since active duty.  

In a letter dated in July 2001, the veteran related that 
during service, he was under considerable stress at times 
while serving overseas, and experienced severe stomach and 
intestinal distress and heartburn on several occasions.  He 
stated that this was discussed with base doctors who advised 
liquid antacid as need.  The appellant said that the problem 
did not go away and that he continued to have gas, acid, 
heartburn and intestinal distress for which he sought 
treatment from his family doctor.  

The veteran's wife attested to his stressful duties during 
service in a statement dated in July 2001.  She related that 
after about a year or so, he began to complain of stomach 
problems, and that a base doctor with whom they were dining 
advised him to take antacids.  She indicated that his stomach 
problems continued and that it became necessary for him to 
use Maalox every day.  It was reported that as time went on, 
the stomach symptoms became more acute and were diagnosed as 
irritable bowel syndrome along with severe acid problems.

Pursuant to Board remand of June 2004, the appellant was 
afforded a VA examination in September 2004, to include an 
opinion.  The examiner noted that the claims folder was 
reviewed.  A comprehensive history pertaining to the onset of 
gastrointestinal symptoms as provided by the veteran was 
reported.  The examiner performed a physical examination.  It 
was reported that laboratory studies did not reveal anemia.  
An upper gastrointestinal series and barium swallow showed 
severe gastrointestinal reflux disease with a small hiatal 
hernia.  It was noted that there was no evidence of gastric 
outlet obstruction.  

Following examination, the examiner stated that there was 
only one documented visit for a stomach problem in March 
1954while in service.  It was noted that the current 
condition claimed was irritable bowel syndrome that was a 
disorder characterized by chronic abdominal pain and altered 
bowel habits in the absence of any organic cause.  It was 
found that he veteran presented with more of a gastric 
problem rather than a bowel condition.  The examiner opined 
that the one visit in 1954 for gas in the stomach with no 
other subsequent visits did not necessarily prove the 
existence of the disorder at that time.  The examiner 
concluded that therefore, the stomach condition was less 
likely than not caused or related to the veteran's active 
military service.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

The Courts have summarized the requirements for service 
connection as consisting of competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Legal Analysis

The veteran's service medical records and his report of 
symptoms provide evidence of a disease during service.  
Although, he was seen with pertinent complaints on only one 
occasion in service, the veteran was discharged from service 
soon after being seen.  

Evidence of a continuity of symptomatology is provided by the 
fact that he filed a claim very shortly after service, in 
December 1956, and he has subsequently reported a continuity 
of symptoms since service.  

Evidence of a current disability is provided by the private 
treatment records documenting treatment for irritable bowel 
syndrome.  Although the VA examiner recently doubted this 
diagnosis, there is no reason to prefer the VA opinion over 
the private records and opinion.

Similarly, the VA examiner doubted that there was a 
connection between any current gastrointestinal disability 
and service.  While a private examiner found that the 
symptoms described in service were consistent with irritable 
bowel syndrome, and, perhaps somewhat awkwardly, that "there 
is no reason to suspect that it [irritable bowel syndrome] 
had not existed since service."

The Board finds the private and VA opinions to be of equal 
probative weight.  The doctrine of reasonable doubt provides 
that when the evidence is evenly balanced, or in equipoise, 
doubt is resolved in favor of the claimant, and the claimant 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board thus resolves the benefit of the doubt in favor of 
the veteran by finding that a gastrointestinal disorder, 
irritable bowel syndrome, was incurred in service.


ORDER

Service connection for a gastrointestinal disorder, irritable 
bowel syndrome, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


